Citation Nr: 1115887	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-41 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for chronic obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to December 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Denver, Colorado, Regional Office of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for chronic obstructive sleep apnea.  During the course of the claim, the Veteran's claims file was transferred to the custody of the Fargo, North Dakota,VA Regional Office (RO), which is now the agency of original jurisdiction in the present appeal.

At a February 2010 videoconference hearing, the Veteran and his representative provided oral testimony and argument in support of his appeal before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for review and consideration by the Board. 


FINDINGS OF FACT

Chronic obstructive sleep apnea had its onset during active military service.


CONCLUSION OF LAW

Chronic obstructive sleep apnea was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As will be further discussed below, the Veteran's claim of entitlement to service connection for chronic obstructive sleep apnea is being granted in full.  Therefore, the Board finds that any error related to the Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)) with regard to the claim is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, there is no need to engage in any analysis with respect to whether the requirements of the VCAA have been satisfied concerning this matter on appeal.  Similarly, although the Veteran has submitted evidence pertinent to his claim in March 2010 that was not accompanied with a waiver of first review by the agency of original jurisdiction, there is no prejudice to the Veteran for the Board to consider this evidence in the adjudication of the present claim as the benefit being sought on appeal is being granted in full.  38 C.F.R. § 19.9(b)(3) (2010); Compare Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2010).

As relevant, the Veteran's service treatment records do not indicate any diagnosis of sleep apnea or treatment for a sleep disorder or excessive snoring during active duty.  The Veteran was honorably discharged from active duty in late December 2006, after more than 20 years of military service.  A post-service medical report dated five months later, in May 2007, reflects that the Veteran reported to his treating physician of having a persistent snoring problem of several years duration.  He was referred for a sleep study with a diagnosis of probable obstructive sleep apnea.  Thereafter, in June 2007, the Veteran underwent examination and study at a private sleep disorder clinic.  The June 2007 report of this clinical evaluation confirmed a diagnosis of chronic obstructive sleep apnea, which was characterized as being significant to severe in intensity.

In statements in support of his claim, including his oral testimony before the Board in February 2010, the Veteran reported being aware of having a persistent problem with loud snoring during active duty as early as 2002.  In written lay witness statements submitted to VA in support of the Veteran's claim, his spouse (who reported knowing the Veteran personally since 1994), friends, and fellow servicemen all attested to having personally witnessed the Veteran snore extremely loud during his sleep, with his sleep punctuated by moments where he would cease breathing and then suddenly awaken momentarily, gasping for air, before returning back to sleep accompanied by more loud snoring.  According to the witnesses' statements, the observed incidents of the aforementioned symptoms reportedly occurred during 1994 - 2006, concurrent with the Veteran's active service.  The Veteran stated that during service, he did not think that his snoring was anything more than the result of his allergies and sinus problems, and was not a symptomatic manifestation of an actual clinical disorder like sleep apnea.  It was not until very shortly after separating from service in May 2007 that he had the problem medically investigated, which ultimately established a diagnosis of obstructive sleep apnea in June 2007.

The Board has considered the clinical and testimonial evidence associated with the record.  Although a medical diagnosis of obstructive sleep apnea was not presented any earlier than in May 2007 (as probable obstructive sleep apnea, which was subsequently confirmed following a sleep disorder study in June 2007), this diagnosis was established only a brief five months after the Veteran's separation from active duty.  Furthermore, the disorder was clinically characterized as being significant to severe, which indicates that it was present for a length of time; certainly, it is not unreasonable to assume that this length of time was longer than the five months that had elapsed between the Veteran's discharged from active duty and when sleep apnea was first diagnosed.  Finally, the Veteran is competent to testify that he experienced persistent snoring symptoms in service and afterwards for purposes of establishing continuity of symptomatology.  His lay witnesses are also all competent to present testimony as to such observable external and outward symptomatic displays such as the Veteran's loud snoring and obstructed breathing behavior during his period of active duty.  The Board thusly finds their testimonies to be credible in this regard and thus sufficient to establish a nexus between the Veteran's present diagnosis of chronic obstructive sleep apnea and military service.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, resolving any doubt in this regard in favor of the Veteran, the Board will allow his appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for chronic obstructive sleep apnea is therefore granted.


ORDER

Service connection for chronic obstructive sleep apnea is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


